UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCO VERCH,

                         Plaintiff,
                                                          NOTICE OF
            -against -                               PRETRIAL CONFERENCE

THE INSTITUTE FOR NEW ECONOMIC                             19 Civ. 8342 (PGG)
THINKING INC.,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:15 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January!3, 2020


                                                  SO ORDERED.




                                                  United States District Judge
